﻿On behalf of the Liberian delegation I should like at the outset to congratulate you, Sir, on your election to the presidency of the General Assembly at its forty-fifth session. We extend our best wishes for success in the execution of the responsibilities that this high calling entails. In this undertaking I assure you of the fullest co-operation of the Liberian delegation. Indeed, your consummate diplomatic skills and wealth of experience in international affairs assure us that the current session will be marked by laudable accomplishments, thus contributing to the noble goals of the United Nations,
I also have the keenest pleasure in conveying the sincere appreciation of the Liberian delegation to your illustrious predecessor. Ambassador Joseph N. Garba, a distinguished son of Nigeria and Africa, for the most efficient manner in which he conducted the business of the forty-fourth session of the General Assembly.
My delegation commends the Secretary-General, Mr. Javier Peres de Cuellar, for his untiring efforts in the cause of international peace and security. His selfless devotion to the United Nations has brought a renewed sense of appreciation for the role multilateral diplomacy can play in the realisation of mankind's cherished dream of a stable international environment.
We welcome the Republic of Namibia as it takes its seat for the first time at a regular session of the General Assembly as a sovereign and independent State. My delegation also welcomes the Principality of Liechtenstein as the newest member of this body.
I have come to this rostrum with great sadness because, even as I speak, a tragedy continues to unfold in my country, Liberia - a country which attained its independence 143 years ago out of man's inherent aspiration to be free and to determine his own destiny. 
Liberia, Africa’s oldest republic, and a founding member of the United Nations, is today experiencing a brutal and devastating civil war. Liberia, a country which has enjoyed peace and stability for most of its nationhood, is today being torn asunder. Liberia, a country of almost 3 million people, has been virtually destroyed, its population decimated and hundreds of thousands forced to become refugees abroad and displaced within their own homeland. 
I take this podium on behalf of these innocent victims of the civil war to call on the international community to bring an end to that war, a war which continues to inflict incalculable loss of human life and property. On behalf of all Liberians I am duty-bound to represent here today, I call upon the Organisation to end this tragedy.
As Members, are aware, this crisis erupted on 24 December 1989 and has continued unabated until today, with no end in sight.
Early attempts to settle the conflict peacefully proved futile. Appeals were made to the United Nations and to the Organisation of African Unity (OAU) to prevail upon all parties to enter into negotiations aimed at peacefully resolving the crisis. Later the Liberian Council of Churches sought to mediate in the dispute, and when that failed, the Heads of State and Government of the Economic Community of Hast African States (ECONAS) undertook mediatory efforts.
Following a further deterioration of the crisis, we appealed to the Secretary-General of the United Nations on 31 July 1990 to have the Security Council seized of this matter. Indeed, we argued that the Liberian conflict could not be viewed as a purely internal matter, since over 500,000 Liberians were refugees in neighbouring African countries, and the continuation of the conflict would adversely affect not only the stability of the subregion but International peace and security as well.
After consultations with the members of the Security Council, it was decided that the United Nations would defer to ECOWAS, which had earlier been a mediator in the conflict.
It is against that background that the Heads of State and Government of the Mediation Committee of ECOWAS, meeting in Banjul, the Gambia, on 6 August 1990 proposed a peace plan which, inter alia, called for: (1) an immediate cease-fire; (2) the dispatch of a peace-keeping force or cease-fire Monitoring group (BCCMOG) to ensure the Maintenance of the cease-fire; (3) the convening of a national conference of all Liberian political parties and other interest groups for consultations on the formation of a broadly based interim administration; and (4) the holding of free and fair elections within 12 Months.
As we are aware, ECOWAS was deployed in Liberia. At a conference held at Banjul, a group of Liberians, representing all recognised political parties and interest groups, elected an interim Government. Subsequently, on 9 September 1990, the Liberian lender, President Samuel Doe, was killed.
In spite of those developments, the civil war continues. The majority of the Liberian people are now the unfortunate victims of the crisis. They should not continue to be denied their inalienable right to life, liberty and the pursuit of happiness in a peaceful and stable political environment of their own choosing.
Indeed, recent events in Liberia should teach us that political change through violence only perpetuates a circle of violence and that the best hope for the country lies in the development and protection of its democratic institutions.
We therefore renew the call for all factions in the civil war to agree to an immediate cease-fire and urgently to enter into dialogue, so as to resolve the conflict peacefully, as envisaged by the BCONAS peace plan. It should be remembered that so long as the conflict remains unresolved, it is the Liberian people who will continue to suffer.
Let us at this time, however, acknowledge with grateful appreciation all countries and relief organisations which have unhesitatingly offered food, clothing, shelter and other assistance to my countrymen who were forced to flee Liberia, as well as to those who were displaced within the country. WE also thank all of those countries and individuals who continue to mediate in the Liberian crisis, and we pray for God’s blessing on each of you.  
Similarly, we call upon those nations, institutions and individuals that, in any way, have contributed or continue to contribute to the human suffering in Liberia to bring an end to the civil war. 
The wave of democratisation which has a swept across Eastern Europe must be allowed to flourish in countries like Liberia. And the United Nations has a Moral responsibility to support the advancement of the frontiers of freedom, and the development of democratic institutions throughout the world.
It is because of the rapprochement between the United States and the Soviet Union and the end of the cold war that opportunities have been unleashed for nations. As a result, we see the world today standing united against Iraq’s aggression against, and occupation of, Kuwait. A once divided Germany has been reunited. In Eastern Europe, countries which heretofore operated under rigidly controlled system, are breathing the refreshing air of freedom and democracy. Within this context, the Liberian delegation entertains the hope that the forging partnership of co-operation will lend itself to the identification of durable solutions to conflicts in Cambodia, Cyprus, the Middle East, Western Sahara, the Korean peninsula and Central America. We welcome and support expressions for the reunification of the Koreas and membership within the United Nations.
Indeed, the support of the BCOHAS peace plan is a direct result of the renewed willingness of the States Members of the United Nations to adhere to Article 52 of the Charter, which encourages the resolution of conflicts through regional arrangements. 
But more needs to be done. There appears to be an urgent need to take a fresh look at the Charter of the United Nations, especially the provision calling for non-interference in the internal affairs of Member States. Perhaps the Secretary-General's insight into the problem provided a sobering reflection when, in his 1990 report on the work of the Organisation, he said: 
"Today, in a growing number of cases, threats to national and international security are no longer as neatly separable as they were before. In not a few countries, civil strife takes a heavy toll on human life and has repercussion beyond national borders. The disintegration of the institutions of government and society in one country and senseless slaughter in another are two appalling instances. Separatism, by no means a rare phenomenon, causes strains on both the country directly affected and its immediate neighbours. Anarchy in one state means mass migration which unsettles the other.  
The situation in Liberia undoubtedly fits this description. And in this case, the law of necessity superseded every legal norm. In the cause of humanity the United Nations is obligated and challenged to act to restore peace to Liberia.
Should the human rights of the people be violated? Should suffering and death be visited upon a people while the United Nations remain silent because the problems are perceived to be internal? Let the United Nations decide! Indeed, the rights of all peoples are indivisible and if the United Nations is to be true to its moral obligations under the Charter then it must be seen to act quickly in addressing human tragedy wherever they occur - in the Persian Gulf, the West Coast of Africa or elsewhere.
The urgent need of Liberia at this time is to end the fighting, install the interim government and demilitarize and disarm the many who bear guns and other weapons of destruction. That government would have the primary task of organising and holding, within 12 months, free and fair elections under international supervision. There are also the formidable tasks of healing the national wounds, resettling the over two million displaced Liberians and reconstructing the country and its economy which have been devastated by war. There is also the task of restoring faith to the Liberian people who are undergoing mental and physical torture.
In order to address these challenged confronting Liberia, we request the Members of the Organisation and the Secretary-General urgently to assist Liberia to achieve three major objectives: first, the United Nations is requested to use its moral authority and influence to end the civil war and support the ongoing peace initiative; secondly, the world body is called upon to provide urgent humanitarian assistance to displaced Liberians as well as material and financial assistance for their resettlement and for the reconstruction of war-torn Liberia and, thirdly, the Liberian people desires the development of democratic institutions and calls upon the United Nations to provide technical assistance in supervising the holding of democratic elections in Liberia.
As we approach the twenty-first century there is an urgent need for the energies and resources of the international community to be focused on the remaining issues on the agenda of the twentieth century. If our accomplishments in the resolution of conflicts are to be lasting, we must also demonstrate the requisite will to achieve co-operation designed to redress inequities in international economic relations. There are appalling disparities between the rich Worth and the impoverished South. We must therefore resolve that the East-West confrontation will not be supplanted by an imminent North-South divide.
Pertinent among the remaining issues is the looming problem of underdevelopment, particularly in the third world. Abject poverty, manifesting itself through ignorance, disease and various social ills, defies amelioration by individual States. In this respect, concrete solutions can be found if concerted international action is launched to bridge the widening gap in economic prosperity between the North and the South. The Liberian delegation associated itself with the recommendations of the South Commission that under United Nations auspices, periodic summits of loaders from a representative group of developed and developing countries be convened to review the world economic situation, particularly the examination of the interrelationship among the various components of the world economy. Liberia remains ever hopeful that the United Nations, with its current enhanced status, is poised and ready to meet these challenges.
Liberia, a founding Member of the Organisation, is experiencing a national catastrophe. Today, history has ordained that we serve as the conscience of our people and call upon the United Nations with utmost urgency to address the situation in Liberia and help bring an immediate end to the tragic civil war.
A few days ago, in this very Hall, 71 Heads of State and Government committed themselves to giving children α better future. Our children, Liberian children, like all other children of the world, are bleeding, sick, starving, without shelter and, more important, without hope. Can this body allow the destruction of not only Liberia's future but of the world's future to go unnoticed? I ask you in the name of God and humanity to come to Liberia's aid in recognition of the fact that we are indeed our brother's keeper. 
